                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                            No. 5:13-CR-111-3H
                             No. 5:18-CV-551-H


    BOBBY HAYES,                        )
         Petitioner,                    )
                                        )                     ORDER
         v.
                                        )
    UNITED STATES OF AMERICA,           )
         Respondent.                    )



        This matter is before the court on petitioner’s pro se motion

to vacate pursuant to 28 U.S.C. § 2255, [DE #179].                The government

filed     a   motion   to   dismiss,    [DE   #187],     to   which   petitioner

responded,      [DE    #192,   #194].       Petitioner    wrote    two   letters

requesting the appointment of counsel, [DE #196 and #197]. 1                This

matter is ripe for adjudication.

                                  BACKGROUND

        On September 10, 2013, petitioner pled guilty pursuant to a

written memorandum of plea agreement, to conspiracy to distribute

and possess with the intent to distribute two hundred eighty (280)

grams or more of cocaine base (crack), five (5) kilograms or more

of cocaine, and a quantity of heroin, in violation of 21 U.S.C.




1Also pending before the court is petitioner’s motion for compassionate release
pursuant to the First Step Act, [DE #199]. The court shall address it separately
in due course.




          Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 1 of 10
§§ 846 and 841(b)(1)(A) (Count One); and possession of a firearm

in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A)(i) (Count Five).             On March 12, 2014, the

court sentenced petitioner to a total term of imprisonment of 180

months. 2        Judgment was entered on March 19, 2014.       Petitioner did

not appeal.         [DE #178 and DE #179 at 2].

      On November 21, 2014, petitioner, proceeding pro se, filed a

motion      to    reduce   sentence   regarding   the   Drug   Quantity   Table

amendment.         [DE #143].   Counsel filed a Notice of Appearance, [DE

#155], pursuant to Standing Order 14-SO-01, and a subsequent motion

to withdraw, [DE #156]. This court granted the motion to withdraw,

[DE #157].         On February 17, 2016, this court denied petitioner’s

motion to reduce sentence, [DE #159].

      On November 7, 2018, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255, [DE #179], arguing (1) that

his counsel rendered ineffective assistance by failing to file an

appeal as requested; (2) that he is actually innocent of the

conspiracy charge [Count One] as the only participants of the

conspiracy were government agents, [DE #179 at 4, 5, 10-11];                (3)

that the government committed           prosecutorial misconduct by using

statements given by petitioner while in custody and without counsel



2 The court granted defendant’s objection to the use of his statements made

while in custody, and his total offense level was reduced by two levels, thereby
reducing the guideline range on count one to the statutory minimum of 120
months.

                                         2

         Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 2 of 10
present, [DE #194 at 3-5; 7-9]; (4) that his counsel rendered

ineffective assistance by failing to move to suppress statements

of    petitioner    given     during   a   custodial       interrogation        without

counsel present, [DE #194 at 6]; and, (5) that his § 924(c)

conviction was supported by insufficient evidence, [DE #194 at 6-

7].

       Petitioner requests an evidentiary hearing, the appointment

of counsel, and that the court vacate the conviction of conspiracy.

[DE #179 at 12; DE #192 at 1, 4; DE #194 at 10].                         Petitioner

additionally       requests    immediate         release   and    “suppression      of

statements      made     by     [petitioner          during]      the        ‘custodial

interrogation’ in this matter.”                [DE #194 at 10].

                               COURT’S DISCUSSION

       The timeliness of petitioner’s motion is governed by 28 U.S.C.

§ 2255(f).     The pertinent text of 28 U.S.C. § 2255 provides that:

            A 1-year period of limitation shall apply to
            a motion under this section. The limitation
            period shall run from the latest of–

            (1)    the date on which                the    judgment     of
            conviction becomes final;

            (2) the date on which the impediment to making
            a motion created by governmental action in
            violation of the Constitution or laws of the
            United States is removed, if the movant was
            prevented from making a motion by such
            governmental action;

            (3) the date on which the right asserted was
            initially recognized by the Supreme Court, if

                                           3

         Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 3 of 10
            that right has been newly recognized by the
            Supreme   Court    and   made   retroactively
            applicable to cases on collateral review; or

            (4)   the date on which the facts supporting
            the claim or claims presented could have been
            discovered through the exercise of diligence.

28 U.S.C. § 2255(f)(1)-(4).

     Petitioner’s judgment was entered on March 19, 2014.                [DE

#115].     Petitioner did not file an appeal, and therefore his

judgment    became   final   when   the   14-day   appeal   period   expired

following entry of judgment.        Clay v. United States, 537 U.S. 522,

532 (2003); United States v. Osborne, 452 F. App’x 294, 295 (4th

Cir. 2011) (unpublished) (finding petitioner had one year from the

date his judgment became final, that is, “fourteen days from the

date when judgment was ‘entered on the criminal docket’ in which

to appeal the judgment”) (citing 28 U.S.C. § 2255(f)(1); Clay, 537

U.S. at 532; Fed. R. App. P. 4(b)(1),(6)); but cf. United States

v. Sanders, 247 F.3d 139, 142 (4th Cir. 2001) (holding judgment

became final on the date judgment was entered, that is “the date

upon which he declined to pursue further appellate review.”).            The

court notes petitioner’s § 2255 motion was not filed until at the

earliest, the date of signing, October 30, 2018, more than four

years after the judgment became final.             Therefore, petitioner’s

motion is untimely pursuant to 28 U.S.C. § 2255(f)(1).




                                      4

         Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 4 of 10
      I.    Timeliness in Light of Actual Innocence

      Petitioner contends that despite being outside the one year

statute of limitations, the court may consider his motion to vacate

on the merits due to his actual innocence claim.                     “[A]ctual

innocence, [] if proven, serves as a gateway through which a habeas

petitioner may pass when [the Antiterrorism and Effective Death

Penalty    Act    of   1996   (“AEDPA”)]’s      statute   of   limitations   has

expired.”        Finch v. McKoy, 914 F.3d 292, 294 (4th Cir. 2019)

(citing McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)); Schlup v.

Delo, 513 U.S. 298, 329 (1995)).                “This rule, or fundamental

miscarriage of justice exception, is grounded in the equitable

discretion of habeas courts to see that federal constitutional

errors do not result in the incarceration of innocent persons.”

Id. ((citing McQuiggin, 569 U.S. at 392) (internal quotation marks

omitted)).

      To determine whether his actual innocence claim will lift the

procedural bar of the expired statute of limitations, the court

considers the merits of the actual innocence claim.                 See Finch,

914 F.3d at 294-95.           “A valid actual innocence claim ‘requires

petitioner to support his allegations of constitutional error with

new   reliable      evidence—whether       it   be   exculpatory    scientific

evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.’” Id. at 298 (quoting

Schlup, 513 U.S. at 324).

                                       5

       Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 5 of 10
     A petitioner must also ‘demonstrate that the totality of
     the evidence would prevent any reasonable juror from
     finding him guilty beyond a reasonable doubt, such that
     his incarceration is a miscarriage of justice. If a
     petitioner passes through the Schlup gateway by
     satisfying this standard, the district court then
     considers and reaches the merits of all of the
     petitioner's procedurally defaulted claims.’

Id. (quoting Teleguz v. Pearson, 689 F.3d 322, 329 (4th Cir. 2012)

(internal citations omitted)). “‘[A]ctual innocence’ means factual

innocence, not mere legal sufficiency.”      Bousley v. United States,

523 U.S. 614, 623 (1998) (citing Sawyer v. Whitley, 505 U.S. 333,

339 (1992)).    “In cases where the Government has forgone more

serious charges in the course of plea bargaining, petitioner’s

showing of actual innocence must also extend to those charges.”

Id. at 624.

     Petitioner contends he is actually innocent of the conspiracy

conviction, Count One, because he only conspired with government

agents.   Petitioner contends “[i]t is clear from the case file and

PSR that all alleged co-conspirators are government agents by being

informants.”   [DE #192 at 3].     See United States v. Edmonds, 679

F.3d 169, 175 (4th Cir. 2012), judgment vacated on other grounds,

Edmonds v. United States, 133 S. Ct. 376 (2012) (“The crime of

conspiracy… requires a genuine agreement between two or more

persons to commit a crime, and an agreement between a defendant

and a government agent, who does not agree to commit another crime

but is engaging the defendant only to establish evidence of a


                                   6

      Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 6 of 10
crime, does not provide evidence of a genuine agreement.”).              Even

assuming defendant could show the confidential informants in this

matter would be deemed “government agents,” defendant was not

convicted of conspiring with only confidential informants, as each

of the co-defendants in petitioner’s PSR were charged with and

pled to conspiracy.      While petitioner correctly notes a defendant

cannot be convicted of conspiring only with government agents,

United States v. Lewis, 53 F.3d 29, 33 (4th Cir. 1995), he has not

supported his allegation with any evidence that his named co-

defendants in the conspiracy were government agents. Therefore, he

cannot overcome the procedural bar of the statute of limitations

based on actual innocence. 3

      II.   Equitable Tolling

      The statute of limitations period for § 2255 motions is also

subject to equitable tolling.       Harris v. Hutchinson, 209 F.3d 325,

330 (4th Cir. 2000).         An otherwise time-barred petitioner is

entitled to equitable tolling in “those rare instances where — due

to circumstances external to the party’s own conduct — it would be

unconscionable to enforce the limitation against the party.”             Hill

v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002) (quoting Harris, 209

F.3d at 330).     However, in order for equitable tolling to apply,



3 While petitioner alleges prosecutorial misconduct as bases for vacating both
his conspiracy conviction and his 924(c) conviction, these are not claims of
actual innocence as required to overcome the procedural bar of the statute of
limitations.

                                      7

        Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 7 of 10
petitioner must demonstrate (1) “‘that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.”                 Holland v.

Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo,

544 U.S. 408, 418 (2005)); see also United States v. Sosa, 364

F.3d 507, 512 (4th Cir. 2004).

      Petitioner has not demonstrated that he has been pursuing his

rights diligently.      While he argues that he first discovered his

appeal had not been filed when the court responded by letter dated

September 20, 2018 to an inquiry from petitioner, [DE #179 at 10,

13], this was not his first filing post-judgment. Petitioner filed

a   motion   to   reduce   sentence   in   November   2014,   showing   that

petitioner had the awareness and capability to file documents with

the court. Although petitioner contends counsel filed the motion

to reduce, a review of the docket reveals petitioner did file the

motion to reduce pro se.      While counsel was subsequently appointed

pursuant to the Standing Order 14-SO-01, counsel did not file

anything on behalf of petitioner, but rather withdrew from the

case on the basis that counsel “does not intend to present any

motions before the court.”      [DE #156 at 1].

      Petitioner contends his filing of his own motion does not

relieve counsel of his constitutional duty to his client.               [DE

#192 at 3].       However, even considering that argument, more than

four years passed after his judgment became final and two years

                                      8

       Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 8 of 10
passed after the court ruled on petitioner’s motion to reduce

sentence    before    petitioner       even   wrote     a   letter    to    the    court

inquiring about his appeal.             [DE #176 and DE #177].              The court

finds,     considering     the   totality       of    the    circumstances,            that

petitioner    has    not   met   the    heavy    burden      required      to    justify

equitable tolling.

     Therefore, this matter is untimely and must be dismissed.



                                   CONCLUSION

     For     the    foregoing    reasons,       the     government’s        motion      to

dismiss, [DE #187], is GRANTED.               Petitioner’s motion to vacate,

[DE #179], is DISMISSED.         Petitioner’s requests for an evidentiary

hearing and appointment of counsel are DENIED.                        The clerk is

directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                           28

U.S.C. § 2253(c)(2).         A petitioner satisfies this standard by

demonstrating       that   reasonable         jurists       would    find       that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).            A reasonable jurist would not find



                                          9

         Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 9 of 10
this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 29th day of July 2020.



                            ___________________________________
                            Malcolm J. Howard
                            Senior United States District Judge
At Greenville, NC
#35




                                   10

      Case 5:13-cr-00111-H Document 207 Filed 07/29/20 Page 10 of 10
